Citation Nr: 1715258	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-42 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1973 to September 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veteran Affairs (VA) 
Regional Office (AOJ) in Cleveland, Ohio.

In September 2011, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript can be found in the electronic claims folder (VBMS).

The Veteran's claim was most recently remanded in February 2016, and it has been returned to the Board for adjudication.

This appeal was processed using the Veterans benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems. 


FINDINGS OF FACT

1.  Symptoms of osteoarthritis have not been continuous since separation from service, did not manifest to a compensable degree within one year of separation from service, and were not noted to be chronic during service.  

2.  A current bilateral knee disability was not incurred in or related to an in-service occurrence of chondromalacia and knee pain during her active duty military service.

 

CONCLUSION OF LAW

The criteria for an award of service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the July 2008 rating decision currently on appeal, a December 2007 VCAA-compliant letter provided the Veteran with notice of the information and evidence needed to substantiate her claim.  Over the course of the appeal, the Veteran has been provided with additional VCAA notice letters.  Consistent with Dingess, the letters provided further information on the evidence needed to make a decision.  See also Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Her service treatment records, lay statements, and VA treatment records have been obtained and associated with the record.  A VA medical opinion, for a bilateral knee disability, was most recently afforded in July 2016.  An addendum to the July 2016 opinion was submitted in August 2016.  The record does not suggest, and the Veteran has not alleged, that this medical opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the evidence of record is fully adequate for the purposes of determining whether the service-connection criteria have been satisfied for the Veteran's claim. 

The Board further finds that the Veteran, and her representative, has demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal.  It is particularly salient to the Board in this regard that during her September 2011Board hearing, the Veteran related why she believed she was entitled to a service connection for her claimed bilateral knee disability.  It is also clear from the lay statements provided by the Veteran, at the hearing and during the relevant medical examinations, that she understood the type of evidence that would be most helpful to her claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran, and the arguments raised by the Veteran and her representative, they have demonstrated actual knowledge of the requirements for substantiating the claim; and, it is reasonable to expect that the Veteran understood what was needed to prevail.  

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ), during which she presented oral argument in support of her claim.  In Bryant, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the Regulation.  These duties consist of (1) a duty to fully explain the issues and (2) a duty to suggest the submission of any evidence that may have been overlooked.  The Veteran has not asserted that the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The September 2011 hearing focused on the evidence necessary to substantiate her bilateral knee disability claim.   The Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Through the August 2016 Supplemental Statement of the Case (SSOC), the AOJ again denied the Veteran's claim for a bilateral knee disability.  The decision of the AOJ was made after review of the entire claim file and review of the new medical opinion(s), which (per the Board's February 2016 remand directive(s)) were from a provider who had not previously rendered an opinion in the Veteran's appeal.  The July 2016 medical opinion, and August 2016 addendum, represents requisite compliance with Board's February 2016 remand directives and, therefore, no further action is required from VA.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's representative acknowledged receipt of the SSOC in August 2016, waived further review from the AOJ, and asked for expedited Board consideration of the bilateral knee claim.

The Board has determined that there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.

II.  Service Connection for a Bilateral Knee Disability

The Veteran has asked VA to recognize a service connection for her bilateral knee disability.  Direct service connection will be granted if the evidence demonstrates that a current disability resulted from a disease incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  To grant the Veteran's appeal, the Board must identify three requisite claim elements: (1) a current disability; (2) in-service incurrence or aggravation of the disability (disease or jury); and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton, 557 F.3d at 1366; 38 C.F.R. §3.303 (a).  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (with the Veteran prevailing in either event) or whether a preponderance of the evidence is against the claim (in which case the claim is denied).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. §5107 (b).

After multiple Board remands (November 2011, February 2014, August 2014, and April 2015) for the Veteran's bilateral knee disability claim, the February 2016 remand was necessary to address previous medical report shortcomings.  At the outset of the July 2016 medical opinion, the reviewing physician provided, "(m)y comprehensive medical review of the clinical files, e folder, CAPRI, lay statements, and current medical literature stand as the foundation for this independent medical opinion."  Through this 2016 medical opinion, the reporting physician addressed the previous medical report shortcomings that were identified by the Board.  In August 2016, the Veteran (through her representative) indicated that she had no further information for this appeal.  Consequently, the Board has all the information necessary to render this decision.
  
Element (1) of a direct service connection claim is satisfied because the Veteran has a current diagnosis during the appeal period.  The August 2016 addendum medical opinion indicates that the Veteran suffers from degenerative joint disease in her knees, based on radiographic findings and corresponding clinical complaints (from the Veteran).  
  
Before addressing whether the Veteran has satisfied the remaining elements of service connection on a direct basis, the Board will address the underlying issue that has led to multiple remands.  Pursuant to statute, the Board must consider the Veteran physically sound when she joined the Air Force in September 1973.  See 38 U.S.C. § 1132.  

Pursuant to 38 C.F.R. § 3.304(b), conditions or disabilities noted in the Veteran's introduction examination report would have rebutted this presumption of soundness; however, no notation was made in the Veteran's introduction examination report.  A Veteran's lay statement about what a physician may or may not have previously diagnosed cannot serve as a basis for the requisite notation at the time of entry into service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Consequently, the Veteran's September 2011 hearing testimony of problems with her knees prior to service is not sufficient to rebut the presumption of soundness.  Moreover, her reports that she was able to exercise and run around a track every day, weigh strongly against a finding that she had knee disability prior to service.  

Moreover, despite receiving cortisone shots in her knees prior to service, any difficulty with her knees appears to have resolved prior to her entry into active duty as her service entrance examination is negative for any diagnosed knee condition.   When a legally sufficient notation is not made in the introduction examination, the presumption of soundness can be overcome with a two-part evidential standard.  Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  To do this, the VA must show: 1) the disability clearly and unmistakably existed prior to service, and 2) the disability clearly and unmistakably was not aggravated during service.  Id.  Satisfaction of this two-prong standard has been the driving force behind the multiple Board remands of the Veteran's appeal.  Here, the directive in the February 2016 Board remand requested an examiner to, "(i)ndicate whether the disability clearly and unmistakably existed prior to the Veteran's entrance onto active duty."  In the August 2016 Addendum opinion, the reporting physician opined, "the enlistment examination clearly and unmistakable indicated that it is LESS LIKELY THAN NOT that the Veteran's claimed bilateral knee condition pre-existed military service."  This AMC Medical Officer expanded upon her conclusion about the Veteran's symptoms with, "it would be mere speculation to assume the (Veteran's) subjective statement as an indication of chronic bilateral knee conditions because of the lack of medically-based, clinical evidence of a trick or locked knee event during active duty and/or over the presumptive period."  After five Board remands for this Veteran's claim, the language used by the reporting physician is still somewhat muddled.  

Based on review of the evidence, the Board cannot conclude that the evidence clearly and unmistakably established a chronic knee disability prior to her enlistment in September 1973.  Thus, the Board must conclude that she was physically sound when she enlisted in the Air Force (1973).  Since VA has failed satisfy this first prong, a necessary step for satisfaction of its burden, exploration of the second prong is unnecessary.  The Board, therefore, finds that the Veteran was physically sound when she enlisted in 1973.
    
Having determined that the Veteran was physically sound when she enlisted, the Board will next consider whether the second element of an in-service incurrence (disease and/or injury) has been met in this case.  See 38 C.F.R. §3.303(a); Holton, 557 F.3d at 1366-67 (A negative finding for the presumption of soundness does not relieve the Veteran of her burden to show she suffered an injury while in service, the second element of a service-connection claim).  

Aside from one medical report, the Veteran's service treatment records are silent regarding a specific, leg-related incident during her six-year term of Air Force service.  In May 1979, approximately five months prior to separation from the military, the Veteran was examined for a six-month period of "off-and-on" knee pain.  At that time, the Veteran was diagnosed with chondromalacia and given physical therapy instructions.  This single service treatment record represents the only documented in-service evidence (for any complaints or treatment pertaining to the knees) found in the claims file.  This single record is somewhat counter to the Veteran's testimony at the September 2011 Board hearing when she noted, "(i)t was a lot of times I went to sick call, I mean for something, everything."  Nevertheless, in light of the foregoing, and the Veteran's credible accounts of knee pain during service, the Board concludes that element (2) for a claim of service connection on direct basis is established.  

With respect to the third element of a claim for service connection on a direct basis, Board analysis of the third element of a direct service connection claim could require analysis of chronic diseases that are subject to a presumption.  A claimant or veteran benefits because a nexus between the first and second elements of a service connection claim is presumed-if certain Congress-identified limitations are satisfied.  38 C.F.R. § 3.309.

The Veteran served the requisite ninety (90) days during the statutorily determined Vietnam Era, which satisfies one necessary element for a 38 C.F.R. § 3.307(a)(1) analysis.  Congress has identified arthritis as one of the presumptive diseases if symptoms are manifested within a designated time period.  38 C.F.R. § 3.309(a).  The Veteran testified that she "didn't notice" her claimed knee disability from 1979 to 2005, which puts her claim well outside of any congressionally-set manifestation periods.  Id.  More importantly, arthritis was not noted in her 1973 enlistment examination or during the intervening time period, e.g. the March 1998 diagnosis that accompanied bilateral knee films.  Notably, the March 1998 bilateral knee X-rays were interpreted as normal.  It was specifically noted that "views of both knees reveal no evidence of arthritis or other pathology."  

The first radiographic evidence of any changes in the knees is contained in X-ray findings dated in December 2011.  At that time, with the exception of "tiny medial marginal spurs," radiographs of the right knee in December 2011 showed "no effusion or significant degenerative changes."  Similarly, X-rays of the left shown revealed "tiny medial marginal spurs and possibly some minimal medial compartment narrowing."  Similar degenerative changes were shown in X-rays dated in 2014 and 2015.  Based on the foregoing and after a thorough review of the medical and lay evidence, the Board finds that symptoms of arthritis have not been continuous since separation from service, did not manifest to a compensable degree within one year of separation from service, and were not noted to be chronic during service.  As a result, service connection for a bilateral knee disability is not warranted under the presumptions for chronic diseases in this case and additional analysis under 38 C.F.R. § 3.309(a) is not warranted.

Nevertheless, service may be awarded if the evidence shows that the Veteran's currently diagnosed knee disabilities are etiologically related to her in-service knee complaints and/or treatment for chondromalacia.  

In response to the February 2016 Board remand directive, the medical officer opined, that "it is LESS LIKELY THAN NOT" that the Veteran's claimed bilateral knee conditions are related her active military service.  To reach this conclusion the physician compared the Veteran's "normal" 1998 bilateral knee films with her June 2015 films, observing "stable bilateral mild medial compartment osteoarthritis."  The physician went on to note that approximately twelve percent of the U.S. population over sixty (60) years old report pain on most days because of osteoarthritis.  Before reaching the conclusion quoted above, the physician stated, "it is as least as likely as not that the bilateral radiological changes are consistent with a normal and natural aging process that began approximately 20+ to 30+ years after service." The Board places great probative weight on this opinion as it was rendered by a trained health care provide after review of the evidence of record and consideration of the Veteran's lay statements regarding her history of knee related symptoms.  Moreover, the finding is consistent with the findings of VA examiners in December 2011, March 2014, September 2014, and December 2015 who opined that the Veteran's degenerative arthritis of the knee is part of the normal aging process and less likely than not related to her complaints and treatment during active duty.   In light of the foregoing, the Board concludes that the weight of the evidence is against a finding that the Veteran's current degenerative changes in the knees are etiologically related to her active military service.  

In reaching this conclusion, the Board has considered the Veteran's testimony and statements of knee related symptoms such as pain during and after service.  However, although she is competent to describe symptoms such as knee pain, she is not competent to establish to render a medical opinion as the etiology of her current diagnosed knee disability.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion has no probative value regarding the etiology of her current knee disabilities and assigns greater probative value to the opinions reached by the VA examiners.  These examinations were prepared by a skilled, neutral medical professionals.  Based on the foregoing, the Board must deny the claim. There is no doubt to resolve.  38 U.S.C.A. § 5107 (b); Gilbert, supra.




ORDER

The Veteran's claim for service connection for a bilateral knee disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


